Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 to 18 are allowed.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is Sanford, et al. (U.S. Pre-Grant Publication 2010/0222132 A1) and Nguyen (U.S. Patent 7,780,526 B2).  For a detailed discussion of these references, see parent case 16/677,399, NF, 01-08-2021, pages 2 to 5.  Sanford teaches a client device comprising an electronic gaming machine processor, and a printer (Fig. 2A,3B,3C, Paras. 74, 75, 78). Sanford monitoring financial transactions of gaming machines (Fig. 20A, POS debit networks such as Pulse, NYSE, Interlink, and Maestro shown; wireless signal between gaming machines and casino router, frame relay link to GCA data center or casino back office network, WAN link to POS debit networks; one possible transaction is described in Fig. 21 & Paras. 206 to 216, the customer logs into the debit network at the machine, approval is received from the banking network, funds are transferred; Para. 212, debit authorization sent to kiosk; the authorization is received from the banking debit network).  Nguyen teaches rerouting wireless communications in the event a gaming machine is out of range of another gaming machine (Fig. 5, steps 502, 504, 506, 508, 510, 512, & 514, 27:9-50).  
In typical prior art retail POS transactions, a merchant uses software that automatically transmits an authorization request to a credit or debit card processor which routes that request to the proper banking network.  Because the banks essentially own the cards that the consumer uses, the banks then make a decision based on various factors relating to the transaction, such as amount, location, and/or daily limits to make a decision on whether the transaction request is approved or denied.  There are also challenges associated with problem gaming.  Regulations also vary across jurisdictions, with each state being responsible for its own gaming regulations.  The presently claimed client device includes an electronic gaming machine processor, a database, and a master gateway including problem gaming limit and a gaming rules set.  The database includes data for each financial transaction, such as a client device identification, a financial transaction identification, a cardholder name, and a transaction value.  The master gateway is configured to assess a financial transaction according to at least one of the problem gaming limit and the gaming rule set. Through this assessment, the master gateway determines that the financial transaction complies with at least one of the problem gaming limit and the gaming rule set.  The master gateway then processes compliant financial transactions and rejects non-compliant financial transactions.  The examiner respects that the applicants may have different reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HOEL whose telephone number is (571)272-5961. The examiner can normally be reached M-F 8:00 A.M.-4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715